DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Status of the Claims
The amendment filed on 02/22/2021 has been entered. Claims 1 and 18-19 have been amended; and Claims 27-28 have been newly added. Thus, Claims 1-3, 7, 10 and 14-28 are currently pending, Claim 7 has been withdrawn from further consideration, and Claims 1-3, 10 and 14-28 are under current examination.

Withdrawn Rejections and Allowable Subject Matter
Applicant’s arguments with respect to the 102(a)(1) rejection of Claims 1-3 and 19 as being anticipated by Farrell have been considered and were found persuasive. Thus, the 102(a)(1) rejection of the claims has been withdrawn.
5 and Van Der Puy fails to teach or suggest the instantly amended Claim 18. According the 102(a)(1) rejection of the claim has been withdrawn.
	Claim 16 has been indicated as allowable in the last Office Action 12/04/2020, however, in view of the newly applied 102(a)(1) rejection set forth below, the allowance of Claim 16 has been withdrawn.

Newly Applied Claim Objections
Claim 3 is newly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 19 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roedig (Roedig, A. et al. “Diacetylene from polychloro derivatives of the butane series” Justus Liebigs Annalen der Chemie (1953), 580, 20-4; Abstract only; access to the full document has already been requested and will be provided once available).
Regarding Claims 1-2 and 19, Roedig teaches the following compound:

    PNG
    media_image1.png
    310
    504
    media_image1.png
    Greyscale


Claim 1 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number GB505573A (GB’573 hereinafter, Published Nov. 12, 1937).
Regarding Claim 1, GB’573 teaches the compound 1,2-dichlorobutene-3:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim 16 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by SynQuest (SynQuest Laboratories “1,2-dibromo-3,3,4,4,4-pentafluorobut-1-ene” Published 2013; see correspondence with sales for the publication date on page 2 of the NPL) or Apollo (ApolloScientific “1,2-dibromo-3,3,4,4,4-pentafluorobut-1-ene” Published Jul. 2014; see correspondence with sales for the publication date on page 2 of the NPL).
Regarding Claim 16, SynQuest and Apollo teach the following compound:

    PNG
    media_image3.png
    174
    451
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Claim 19 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurd (Hurd, C. D. et al. “SYNTHESIS AND PYROLYSIS OF METHYLALLENE AND ETHYLACETYLENE” J. Am. Chem. Soc. 1931, 53, 1, 289–300).
	Regarding Claim 19, Hurd teaches the compound 2,3-dibromo-1-butene:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



Allowable Subject Matter
	Claim 10, 14-15, 17 and 20-28 are allowed and the subject matter of Claim 3 is free of prior art. The closest prior art references are set forth above and in the previous Office Actions. However, none of the references anticipate or make obvious the compounds of Claims 10, 14-15, 17 and 20-28.


Conclusion
	Claims 1-2, 16 and 19 are rejected, Claim 3 is objected and Claims 10, 14-15, 17 and 20-28 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622